DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
2.	Claims 1-12 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
	The primary reason for the allowance of claims 1-11 is the inclusion of the limitations of: an appliance characteristic extraction unit that extracts at least one appliance characteristic quantity indicating a characteristic of a flow rate change in an appliance currently using gas, and that extracts a value calculated from the first flow rate value and the second flow rate value as at least one appliance characteristic quantity, in a case where the flow rate ratio falls within a reference range; an appliance inherent characteristic information holding unit that holds one or more appliance inherent characteristic quantities indicating a characteristic flow rate state of a specific gas appliance; and an appliance discrimination unit that discriminates the appliance currently using gas, based on a comparison between the appliance characteristic quantity extracted by the appliance characteristic extraction unit and the appliance inherent characteristic quantity corresponding to the appliance characteristic quantity out of the one or more appliance inherent characteristic quantities held by the appliance inherent characteristic information holding unit, wherein a plurality of flow rate zones are each set to correspond to a different flow rate of the gas flowing through the flow path, wherein the reference range is determined in accordance with a flow rate zone to which the first flow rate value belongs, the flow rate zone being included in the plurality of flow rate zones, and 4a reference range is set for each flow rate zone to which the measured flow rate of gas belongs, and the reference zones differ depending on the measured flow rate. It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
The primary reason for the allowance of claim 12 is the inclusion of the limitations that: when a first flow rate ratio calculated corresponding to a first measurement timing is higher than a second flow rate ratio calculated corresponding to a second measurement timing which is one step later than the first measurement timing, when a difference value between the first flow rate ratio and the second flow rate ratio is equal to or greater than a first predetermined value, when a third flow rate ratio calculated corresponding to a third measurement timing which is later than the second measurement timing is higher than a fourth flow rate ratio calculated corresponding to a fourth measurement timing immediately prior to the third measurement timing, and when a difference value between the third flow rate ratio and the fourth flow rate ratio is equal to or greater than a second predetermined value, the appliance characteristic extraction unit extracts a value calculated using at least any one of the flow rate value used in calculating the second flow rate ratio and the flow rate value used in calculating the fourth flow rate ratio, as the appliance characteristic quantity. It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862          

/TOAN M LE/Primary Examiner, Art Unit 2864